Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 
1.	Claims 1-16 are pending in the application and are currently subject to restriction.

Election/Restrictions
2.       Restriction to one of the following inventions is required under 35 U.S.C. 121:


I.	Claims 1-3, 7-11 and 16, drawn to a human heavy chain acceptor framework comprising SEQ ID NO: 1 and immunobinders specific to a desired antigen comprising: (a) a light chain acceptor framework comprising variable light chain CDRs of a lagomorph immunobinder; and (b) the human heavy chain acceptor framework of Claim 1 comprising SEQ ID NO: 1 and variable heavy chain CDRs of a lagomorph immunobinder or a humanized immunobinder made by grafting at least one heavy chain CDR of the group consisting of CDR H1, CDR H2 and CDR H3 sequences from a donor rabbit immunobinder into the human heavy chain acceptor framework of-comprising SEQ ID NO: 1; and (b) grafting at least one light chain CDR of the group consisting of CDR L1, CDR L2 and CDR L3 sequences from a donor rabbit immunobinder into a human light chain acceptor framework into a light chain acceptor framework has at least 85% identity to SEQ ID NO: 2, classified, for example, in C07K 16/00.

II.	Claims 4-6, drawn to a nucleic acid encoding a human heavy chain acceptor framework comprising SEQ ID NO: 1, classified, for example, in C07K 21/00.

III.    	Claims 12-15, drawn to methods of humanizing a rabbit immunobinder, the method comprising: (a) grafting at least one heavy chain CDR of the group consisting of CDR H1, CDR H2 and CDR H3 sequences from a donor rabbit immunobinder into the human heavy chain acceptor framework of-comprising SEQ ID NO: 1; and (b) grafting at least one light chain CDR of the group consisting of CDR L1, CDR L2 and CDR L3 sequences from a donor rabbit immunobinder into a human light chain acceptor framework into a light chain acceptor framework has at least 85% identity to SEQ ID NO: 2, classified, for example, in C12N 15/00.

3.	The inventions are distinct, each from the other because of the following reasons:
The inventions of Group III and Group I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group I can be made by a materially different method such as using different acceptor framework sequences and then substituting amino acid residues in the framework in addition to the materially different method of Group II.
The inventions of Group I and Group II are drawn to distinct products because nucleic acids and polypeptides are structurally distinct.
Because the inventions are distinct for these reasons, the searches necessary to consider claims directed to these inventions are not the same, nor are they coextensive.  As consideration of claims directed to either of these inventions would require a different search, the examination of the process together with the related product would be a serious burden.
Since the inventions of Groups I-III have been shown to be patentably distinct, each from the others, and because the examination of more than one could not be made without serious burden, it is proper to restrict each from the other. See MPEP § 803.

4. 	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

6.    This application contains claims in Group I or III directed to the following patentably distinct species of method, wherein the heavy chain framework is substituted with (a) Serine (S) at position 12; (b) Threonine (T) at position 203; or (c) Threonine (T) at position 144.  The species are independent or distinct because the different species recite the mutually exclusive characteristics of each species.  For example, each species is at a different position such that each immunobinder with different substiutions would be structurally and functionally distinct from the others.  In addition, these species are not obvious variants of each other based on the current record.  Accordingly, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  
Therefore, the examination of any one species requires a unique search and consideration of different issues that is not required for examination of any other species and will not provide adequate information regarding any other.  See MPEP § 809.  

7.	Therefore, if Applicant elects Group I or III, Applicant is further required under 35 U.S.C. 121 to elect a species set forth above for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
As described above, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  Applicant is further reminded that a generic claim may be allowable over the prior art, but not necessarily over 35 U.S.C. 101 and 112.

9.	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and all product claim are subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claims will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.  
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until all elected product claims are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder.  
Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.

10.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(I).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brad Duffy whose telephone number is (571) 272-9935.  The examiner can normally be reached at Monday through Friday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Julie Wu, can be reached at (571) 272-5205.  The official fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

Respectfully,						
Brad Duffy						
571-272-9935
				
/Brad Duffy/
Primary Examiner, Art Unit 1643
June 9, 2022